    Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 1 of 29 PageID: 2641




Not for Publication

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
____________________________________
                                         :
RIZZA JANE G.A. 1, et al., on behalf of :
themselves and similarly situated,       :
                                         :         Civil Action No. 20-5922 (ES)
                     Petitioners,        :
                                         :
                     v.                  :                OPINION
                                         :
ORLANDO RODRIGUEZ, et al.,               :
                                         :
                     Respondents.        :
____________________________________:

SALAS, DISTRICT JUDGE

        Before the Court is Petitioners Rizza Jane G.A., Albert A.B., Héctor G.M., Bob L.N.,

Camilo S.H., and Muhamed I.-S.’s amended petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 (D.E. No. 34 (“Amended Petition”)); motion for a preliminary injunction and brief

in support of their amended habeas petition (D.E. No. 11 (“P.I.”)); and amended motion for class

certification pursuant to Federal Rule of Civil Procedure 23 (D.E. No. 36, (“Class Cert.”)).

Respondents Orlando Rodriguez, John Tsoukaris, Matthew T. Albence, Chad F. Wolf, and

William Barr oppose each motion. (D.E. Nos. 43 (“Opp. to Petition and P.I.”) & 48 (“Opp. to

Class Cert.”)). The Court has reviewed the parties’ submissions, including Petitioners’ replies

(D.E. Nos. 53 (“Reply ISO Petition and P.I.”) & 60 (“Reply ISO Class Cert.”)), 2 and decides this


1
         Consistent with guidance regarding privacy concerns in social security and immigration cases by the
Committee on Court Administration and Case Management of the Judicial Conference of the United States, Petitioners
are identified herein only by first name and last initial.
2
        Mount Sinai Human Rights Program; Steering Committee for the New York Lawyers for the Public Interest’s
Medical Providers Network; White Coats For Black Lives; and individual health care professionals, Dr. Martin Blaser,
Dr. Simone Blaser, Dr. Yaniv Fenig, Dr. Kim Strong Griswold, Dr. Laura Krinsky, Dr. Susan Lerner, Dr. Steven



                                                        -1-
  Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 2 of 29 PageID: 2642




matter without oral argument. See Fed. R. Civ. P. 78(b); L. Civ. R. 78.1(b). For the reasons that

follow, Petitioners’ motion for class certification is GRANTED IN PART and DENIED IN PART,

and their amended habeas petition and motion for a preliminary injunction are DENIED IN PART

without prejudice to the individual Petitioners, who may file separate habeas petitions to advance

their due process claims. The Court will order Petitioners to file supplemental briefing for the

remaining class claim—that Respondents are violating the Accardi principle.

  I.     Background

         Elizabeth Detention Center (“EDC”) is an immigration detention facility operated by

CoreCivic, Inc., a private company that provides immigration detention services for U.S.

Immigration and Customs Enforcement (“ICE”).                       (D.E. No. 43-5, Declaration of Orlando

Rodriguez (“Rodriguez Decl.”) ¶ 9). Petitioners are six individuals who are or were held in

immigration detention at EDC. (Amended Petition ¶¶ 22–27). Bob L.N. and Muhammad I.-S. are

presently detained at EDC pending expedited removal proceedings pursuant to 8 U.S.C.

§ 1225(b)(2). (See D.E. Nos. 43-16, Form I-213 of Bob L.N., at 3; & 43-20, Form I-213 of

Muhammad I.-S., at 3). Meanwhile, since the filing of this action, at least three of the six

individuals have been released from custody: Rizza Jane G.A. was released two days after an

Immigration Judge (“IJ”) granted her relief from removal on May 27, 2020 (Opp. to Petition and

P.I. at 10); Albert A.B. was released after ICE granted him parole on May 22, 2020 (D.E. No. 43-

11, Parole Letter of Albert A.B.); and Héctor G.M. was deported to Mexico on May 19, 2020 (D.E.

No. 43-15, Declaration of Hector Mireles, ¶ 4). The last petitioner, Camilo S.H., was granted bond




McDonald, Dr. Stephanie Mischell, and Dr. Aakash Shah (collectively “Amici”) have filed a motion for leave to
participate as amici curiae in support of Petitioners’ motion for a preliminary injunction. (D.E. No. 51). Specifically,
Amici wish to provide additional information and analysis addressing whether granting preliminary relief in this
matter is in the public interest. (Id. at 1–2). The Court grants Amici leave to participate, and thanks them for their
thoughtful contribution.


                                                          -2-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 3 of 29 PageID: 2643




by an IJ on July 14, 2020 (D.E. No. 65-1, IJ Order for Camilo S.H.), but it is not clear whether he

has posted bond and secured his release.

       Petitioners seek to certify and represent a class consisting of “all individuals who, between

commencement of this action and the entry of final judgment, are or have been held in civil

immigration detention at [EDC].” (Class Cert. at 1). They claim that confinement of the class

members at EDC, during the ongoing COVID-19 pandemic, violates substantive due process,

procedural due process, and the Accardi principle. (Amended Petition ¶¶ 137–61). For their due

process claims, Petitioners seek their and all putative class members’ release or, in the alternative,

bond hearings and/or an order directing Respondents to cease any new admissions of immigration

detainees to EDC. (Id. at 48). For their claim that Respondents are violating the Accardi principle,

Petitioners seek a declaratory judgment. (Id.).

 II.   Jurisdiction

       Before proceeding to address class certification, the Court notes that there appears to be a

jurisdictional bar on granting classwide injunctive relief under the facts and circumstances of this

case. 8 U.S.C. § 1252(f)(1) provides:

               Regardless of the nature of the action or claim or of the identity of
               the party or parties bringing the action, no court (other than the
               Supreme Court) shall have jurisdiction or authority to enjoin or
               restrain the operation of [§§ 1221–1232] . . . , other than with
               respect to the application of such provisions to an individual alien
               against whom proceedings under such part have been initiated.

8 U.S.C. § 1252(f)(1) (emphases added). The first two clauses of § 1252(f)(1) impose “a limit on

injunctive relief,” Reno v. Am.-Arab Anti-Discrimination Comm. (AADC), 525 U.S. 471, 481

(1999), one that disallows a court to restrain or enjoin the operation of §§ 1221–1232, which

broadly regulate the inspection, apprehension, examination, exclusion, and removal of persons

who are not authorized to be present within the United States. The third clause—which the Court



                                                  -3-
    Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 4 of 29 PageID: 2644




will refer to as the exceptions clause—permits a court to enjoin or restrain those statutes’

application “to an individual alien against whom proceedings under such part have been initiated.”

§ 1252(f)(1) (emphasis added).

         Petitioners argue that their requests—for release, for bond hearings, and for an order

directing Respondents to cease any new admissions of individuals into immigration confinement

at EDC—would not enjoin or restrain the operation of any statutory provision within §§ 1221–

1232. (Reply ISO Petition and P.I. at 5). Rather, they continue, such relief would prevent

Respondents from violating or misapplying the relevant statutes and thus not run counter to

§ 1252(f)(1). (Id.). The argument appears misplaced. 3

         Petitioners and the putative class, as the government points out (and Petitioners do not

contest), are detained pursuant to the mandatory detention provisions of §§ 1226(c) and 1231(a)(2)

and the discretionary detention provisions of §§ 1225(b), 1226(a), and 1226(e). (See Opp. to

Petition and P.I. at 26). And all of Petitioners’ claims are based on the Constitution—that their

otherwise statutorily lawful detention violates the Constitution because of the conditions of their

confinement or because they were not provided bond hearings. As the Supreme Court stated in

Jennings v. Rodriguez, 138 S. Ct. 830 (2018), the argument that a putative class is seeking not to

enjoin the operation of the detention statutes but rather to enjoin conduct not authorized by those

statutes “does not seem to apply to an order granting relief on constitutional grounds.” Id. at 851.

         Ordering Petitioners’ release on constitutional grounds, it appears, would enjoin and

restrict the operation of the statutes under which they are detained. As to the mandatory provisions,




3
          By comparison, § 1252(f)(1) does not bar classwide declaratory relief for a violation of the Accardi doctrine.
See Alli v. Decker, 650 F.3d 1007, 1013 (3d Cir. 2011) (“In sum, viewing the provision in context and then taking into
consideration the heading of the provision, it is apparent that the jurisdictional limitations in § 1252(f)(1) do not
encompass declaratory relief.”).



                                                          -4-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 5 of 29 PageID: 2645




ordering release or bond hearing would seemingly render the mandatory detention statutes

constitutionally inoperative on a classwide basis. As to the discretionary statutes, such relief might

unduly constrict the Executive’s statutorily delegated discretion. The same would be true of

ordering Respondents to cease any new admissions of individuals into immigration confinement

at EDC because § 1231(g)(1), the Third Circuit has observed, implies that the Attorney General

has discretion to direct the placement and transfer of detainees. See Calla-Collado v. Att’y Gen.

of U.S., 663 F.3d 680, 685 (3d Cir. 2011); Sinclair v. Att’y Gen. of U.S., 198 F. App’x 218, 222

n.3 (3d Cir. 2006). And constricting that discretion on a classwide basis, as Petitioners urge, might

run squarely into § 1252(f)(1). Cf. Jennings, 138 S. Ct. at 841 (reaffirming that 8 U.S.C. § 1226(e),

which limits review of certain discretionary judgments, did not prohibit a challenge to the statutory

framework of § 1226, as opposed to its application, because the extent of the Government’s

detention authority is not a matter of discretionary judgment).

       Petitioners argue that, even if what they request would enjoin the operation of detention

provisions listed in §§ 1221–1232, the Court may grant the requested relief pursuant to

§ 1252(f)(1)’s exceptions clause. (Reply ISO Petition and P.I. at 4). The exceptions clause applies

here, they say, because it permits a court to enjoin or restrain “the application of [§§ 1221–1232]

to an individual alien against whom proceedings under such part have been initiated,” § 1252(f)(1)

(emphasis added), and because each member of the putative class is an “individual alien.” (Id.).

Respondents counter that the exceptions clause’s use of the modifier “individual” imposes a

numerical limitation on “alien,” thus requiring the Court to limit any injunction to the application

of §§ 1221–1232 to a single noncitizen, as opposed to a class of noncitizens. (Opp. to Petition and

P.I. at 25–26). Therefore, Respondents conclude, the exceptions clause does not permit a court to

grant classwide injunctive relief. (Id.).




                                                 -5-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 6 of 29 PageID: 2646




       The Supreme Court has agreed with Respondents’ reading, explaining that § 1252(f)(1)

does not permit a court to enter classwide injunction relief. See Jennings, 138 S. Ct. at 851

(“Section 1252(f)(1) thus ‘prohibits federal courts from granting classwide injunctive relief against

the operation of §§ 1221–123[2].’” (quoting AADC, 525 U.S. at 481)); accord Nken v. Holder, 556

U.S. 418, 431 (2009). Petitioners argue that the Supreme Court’s statements on this issue are

merely dicta. (Reply ISO Petition and P.I. at 4). Nevertheless, the Third Circuit also appears to

have differentiated classwide declaratory and injunctive relief under § 1252(f)(1). See Alli, 650

F.3d at 1012–13. 1016; Gayle v. Warden Monmouth Cnty., 838 F.3d 297, 305 n.9 (3d Cir. 2016).

And the Sixth and Tenth Circuits, along with several other District Courts, have explicitly held

that § 1252(f)(1) bars classwide injunctive relief. See Hamama v. Adducci, 912 F.3d 869, 877 (6th

Cir. 2018), cert. denied, No. 19-294, 2020 WL 3578681 (U.S. July 2, 2020); Van Dinh v. Reno,

197 F.3d 427, 433 (10th Cir. 1999); Vazquez Perez v. Decker, No. 18-10683, 2019 WL 4784950,

at *8 (S.D.N.Y. Sept. 30, 2019); Pimentel v. Holder, No. 10-6067, 2011 WL 1496756, at *2 (D.N.J.

Apr. 18, 2011), abrogated on other grounds by Alli, 650 F.3d at 1012–13; Belgrave v. Greene, No.

00-1523, 2000 WL 35526417, at *4 (D. Colo. Dec. 5, 2000).

       Petitioners rely on the Ninth Circuit case Padilla v. ICE, 953 F.3d 1134, 1149–51 (9th Cir.

2020), which held that § 1252(f)(1) permits classwide injunctive relief where, as here, removal

proceedings have been initiated against each member of the class. (Reply ISO Petition and P.I. at

3). Padilla found that Congress used “the word ‘individual’ . . . to prohibit injunctive relief with

respect to organizational plaintiffs.” Padilla, 953 F.3d at 1150. But as used in § 1252(f)(1), the

word “individual” is an adjective modifying the word “alien.” Reading the term “individual” to

distinguish between humans and organizations, as the Sixth Circuit has said of a similar argument,

“does violence to the text of the statute.” Hamama, 912 F.3d at 877; accord Vazquez Perez, 2019




                                                -6-
    Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 7 of 29 PageID: 2647




WL 4784950, at *7. As Judge Bade pointed out in her Padilla dissent, there is no such thing as

“an organizational or artificial entity ‘alien’ . . . for purposes of the immigration statutes.” 953

F.3d at 1154 (Bade, J., dissenting). The Padilla majority did not argue otherwise.

        There are other points in Padilla which the Court does not find persuasive, but the Court

determines that it need not issue a definitive ruling on the § 1252(f)(1) issue. While the section

appears to preclude Petitioners’ class claims for injunctive relief based on the record currently

before the Court, the Court finds that Petitioners fail to meet their burden under Rule 23. Jordon

v. Att’y Gen. of U.S., 424 F.3d 320, 325 (3d Cir. 2005) (explaining that a court may assume

hypothetical jurisdiction of a “statutory provenance”). 4

III.    Motion for Class Certification

        Federal Rule of Civil Procedure 23 governs class certification. To certify a class, the Court

first must find under Rule 23(a) that the party seeking class certification has demonstrated four

elements: (i) numerosity, (ii) commonality, (iii) typicality, and (iv) adequate representation.

Second, the Court must find that the party seeking class certification has shown that the proposed

class satisfies one of three requirements listed in Rule 23(b). Here, Petitioners rely on Rule

23(b)(2), which permits class certification if “the party opposing the class has acted or refused to

act on grounds that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.” Because “Rule 23 does not set

forth a mere pleading standard,” and because class certification requires a “rigorous analysis” into

requirements of Rule 23, Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350–51 (2011), the Court

must look to the merits of Petitioners’ class claims in determining whether to certify the class, see




4
         Similarly, the Court does not reach Respondents’ other jurisdictional and procedural challenges to
Petitioners’ claims.


                                                   -7-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 8 of 29 PageID: 2648




In re Hydrogen Peroxide Antitrust Litigation, 552 F.3d 305, 317–18 (3d Cir. 2008), as amended

(Jan. 16, 2009).

           A. Numerosity

       Rule 23(a)(1) requires that “the class [be] so numerous that joinder of all members is

impracticable.” “[A]lthough ‘[n]o minimum number of plaintiffs is required to maintain a suit as

a class action,’ a plaintiff in this circuit can generally satisfy Rule 23(a)(1)’s numerosity

requirement by establishing ‘that the potential number of plaintiffs exceeds 40.’” Mielo v. Steak

‘n Shake Operations, Inc., 897 F.3d 467, 486 (3d Cir. 2018) (second alteration in original) (quoting

Stewart v. Abraham, 275 F.3d 220, 226–27 (3d Cir. 2001)). Respondents do not dispute that the

putative class meets the numerosity requirement. As of November 19, 2020, there were 128

detainees at EDC (D.E. No. 78-1, Declaration of Abelardo Montalvo, M.D., ¶ 6), making joinder

impracticable. And immigration detainees are transient and are transferred in and out of detention

centers on an irregular basis, thus “enhanc[ing] the desirability of using a plaintiff class.” Thakker

v. Doll, No. 20-0480, 2020 WL 5737507, at *3 (M.D. Pa. Sept. 24, 2020) (quoting T.B. v. Sch.

Dist. of Phila., No. 97-5453, 1997 WL 786448, at *2 (E.D. Pa. Dec. 1, 1997)). The putative class

meets the numerosity requirement.

           B. Commonality

       Rule 23(a)(2)’s commonality requirement demands that “there are questions of law or fact

common to the class.” This standard, the Third Circuit has said, “is not a high one,” Rodriguez v.

National City Bank, 726 F.3d 372, 382 (3d Cir. 2013), requiring only that “the named plaintiffs

share at least one question of fact or law with the grievances of the prospective class,” id. (quoting

Baby Neal ex rel. Kanter v. Casey, 43 F.3d 48, 56 (3d Cir. 1994)). Although not a burdensome

requirement, the common contention “must be of such a nature that it is capable of classwide




                                                 -8-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 9 of 29 PageID: 2649




resolution—which means that determination of its truth or falsity will resolve an issue that is

central to the validity of each one of the claims in one stroke.” Dukes, 564 U.S. at 350.

                  i.   Substantive Due Process

       Petitioners claim that their continued detention, during the ongoing COVID-19 pandemic,

violates substantive due process. (Amended Petition ¶¶ 137–45). Their continued detention, they

argue, constitutes unlawful punishment and evinces a deliberate indifference to their health and

safety due to Respondents’ alleged lack of response to the pandemic and the present conditions of

their confinement at EDC. (P.I. at 21–26).

       Recently, the Third Circuit laid out the standards on which to assess whether a detention

center’s conditions constitute unlawful punishment or evince a deliberate indifference to a

detainee’s health and safety. See Hope v. Warden York Cty. Prison, 972 F.3d 310, 326–331 (3d

Cir. 2020). As to unlawful punishment, the Third Circuit said, “[t]he touchstone . . . is whether

conditions of confinement are meant to punish or are ‘but an incident of some other legitimate

governmental purpose.’” Id. at 326 (quoting Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008)).

A court must “consider the totality of the circumstances of confinement, including any genuine

privations or hardship over an extended period of time, and whether conditions are (1) rationally

related to their legitimate purpose or (2) excessive in relation to that purpose.” Id. As to deliberate

indifference, such a claim requires a claimant to “show [that] the Government knew of and

disregarded an excessive risk to their health and safety.” Id. at 329.            When a deliberate

indifference claim is brought by a detainee with a particular vulnerability, the Third Circuit has

recognized that, “even if detention officials afford some care to the detainee, it still might not

satisfy the Constitution’s demands in every situation.” Id. Mere disagreement with the response

of the government is insufficient to establish a claim of deliberate indifference. Id.




                                                 -9-
    Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 10 of 29 PageID: 2650




         Both of Petitioners’ substantive due process claims—unlawful punishment and deliberate

indifference—require the Court to answer factual and legal questions that are common to the class.

The Court must look to the present conditions at EDC, Respondents’ response to the pandemic,

and the reasons for holding Petitioners and the putative class members. Thus, Petitioners appear

to have met the relatively low bar of commonality for their substantive due process claim. 5 See

Thakker, 2020 WL 5737507, at *4 (finding that allegations of “inferior infection control

procedures at each of the Facilities” raise questions common to a class of inmates).

                     ii.    Procedural Due Process

         Petitioners claim that they were denied procedural due process when ICE reviewed whether

to release some inmates and completed that review on April 17, 2020, without providing

Petitioners or the putative class members notice or an opportunity to be heard and without

considering whether to release individuals detained pursuant to the mandatory detention provisions

of 8 U.S.C. §§ 1226(c) and 1231(a)(2). (P.I. at 27).

         To succeed on a claim that the government violated procedural due process, the claimant

must make two threshold showings.                     First, the claimant must show a deprivation of a

constitutionally protected liberty or property interest. See Sandin v. Conner, 515 U.S. 472, 478



5
          The Court notes that it appears that Petitioners have met the commonality requirement, but in light of the
Supreme Court’s decision in Dukes, the issue is not free from doubt. As noted, the Dukes Court ruled that the common
contention “must be of such a nature that it is capable of classwide resolution—which means that determination of its
truth or falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.” 564 U.S. at
350. The conditions of EDC certainly can be resolved of a classwide basis, and it is an issue that is central to each
claim. However, the “‘personal nature of constitutional rights’ is a ‘cardinal principle[ ] of our constitutional order.’”
Hope, 972 F.3d at 331 (quoting New York v. Ferber, 458 U.S. 747, 767 (1982)). Thus, each Petitioner must show, on
an individual basis, that his or her constitutional rights have been violated. By definition, this individualized inquiry
is not capable of resolution on a classwide basis. Yet, the Court finds that this individualized issue is more
appropriately analyzed under the typicality requirement.

          The Court is aware that certain constitutional violations would seemingly not depend on an individualized
inquiry. Thus, for example, if a police department instituted a policy of unconstitutional searches and seizures, it
would appear that such policy could be enjoined without further review. But the same cannot be said of the
constitutional allegations raised in this matter; an individualized review is necessary.


                                                           -10-
    Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 11 of 29 PageID: 2651




(1995); Hernandez v. Gonzales, 437 F.3d 341, 346 (3d Cir. 2006) (“But, like others, aliens must

in the first instance possess a liberty or property interest.”). Second, the claimant must show that

the government failed to follow certain procedures with which the Constitution or positive law

required it to follow. See Mathews v. Eldridge, 424 U.S. 319, 334–35 (1976).

        Because Petitioners’ claim is predicated on a policy and practice of ICE, the Court

perceives at least two questions that are common to all class members. The first is whether ICE’s

custody review procedures created a de facto liberty or property interest within the meaning of the

Fifth Amendment’s Due Process Clause. The second is whether ICE was required to provide

notice and an opportunity to be heard before deciding not to release Petitioners and the putative

class members. See Rodriguez v. Marin, 909 F.3d 252, 255 (9th Cir. 2018) (“Although due process

is a ‘flexible’ concept, certainly no process at all may be a common characteristic of each of the

statutes at issue.” (quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972)). Thus, Petitioners’

procedural due process claim apparently meets the commonality requirement. 6

                  iii.    Accardi

        Petitioners argue that Respondents are violating the Accardi principle because they have

failed to implement guidelines for detention centers promulgated by the Centers for Disease

Control and Prevention (“CDC”). (Amended Petition ¶¶ 157–67). More specifically, Petitioners

claim that CoreCivic, Inc., which operates EDC pursuant to a contract with ICE, is required to

follow the detention standards set forth by ICE’s 2011 Performance-Based National Detention

Standards, as amended in 2016 (“2011 PBNDS”). (Amend. Habeas. Pet. ¶ 159). They quote the

warden of EDC, Orlando Rodriguez, that “EDC is required to comply with the [2011 PBNDS].”

(Reply ISO Petition and P.I. at 19 (quoting Rodriguez Decl. ¶ 11)). The 2011 PBNDS, according



6
        Although the Court notes the same reservations as to this conclusion as discussed in note 5.


                                                       -11-
    Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 12 of 29 PageID: 2652




to Petitioners, requires contract detention centers, like EDC, to comply with CDC guidelines for

the prevention and control of infectious and communicable diseases. (P.I. at 32–33). The 2011

PBNDS indicates that “[CDC] guidelines for the prevention and control of infectious and

communicable diseases shall be followed.”                  (Amended Petition ¶ 86 (quoting 2011 U.S.

Immigration and Customs Enforcement, Performance-Based National Detention Standards

(PBNDS 2011, Rev. 2016), https://bit.ly/3bwVoKE)).

         The Accardi principle, named for its application in United States ex rel. Accardi v.

Shaughnessy, 347 U.S. 260 (1954), is the “long-settled principle that rules promulgated by a

federal agency that regulate the rights and interests of others are controlling upon the agency.”

Leslie v. Att’y Gen. of U.S., 611 F.3d 171, 175 (3d Cir. 2010). The Accardi principle applies

“beyond formal regulations” and covers materials such as agency guidance or policy documents.

Alcaraz v. INS, 384 F.3d 1150, 1162 (9th Cir. 2004). Such guidance and policy documents must

at least create a “binding norm[]” on the agency. Damus v. Nielsen, 313 F. Supp. 3d 317, 336

(D.D.C. 2018) (first citing Vitarelli v. Seaton, 359 U.S. 535, 539–40 (1959); and then citing Service

v. Dulles, 354 U.S. 363, 372 (1957)).

         Against that legal and factual backdrop, the Court finds that there are at least three

questions that are common to all class members. The first is whether the 2011 PBNDS is binding

on contract detention centers. The second is whether the 2011 PBNDS makes CDC guidelines

binding on contract detention centers. The third is whether EDC is noncompliant with CDC

guidelines. 7     Therefore, Petitioners’ Accardi claim meets Rule 23(a)(2)’s commonality

requirement.



7
          The Court recognizes that a negative answer to the first or second question will apparently obviate the need
for additional analysis. For example, if the 2011 PBNDS is not binding on contract detention centers, then this answer
may be dispositive of the two remaining inquiries.


                                                        -12-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 13 of 29 PageID: 2653




             C. Typicality

          Rule 23(a)(3)’s typically requirement demands that “the claims or defenses of the

representative parties are typical of the claims or defenses of the class.” The typicality requirement

looks to whether “the class representatives are sufficiently similar to the rest of the class—in terms

of their legal claims, factual circumstances, and stake in the litigation—so that certifying those

individuals to represent the class will be fair to the rest of the proposed class.” In re Schering

Plough Corp. ERISA Litig., 589 F.3d 585, 597 (3d Cir. 2009). This requirement exists because

“[e]nsuring that absent class members will be fairly protected requires the claims and defenses of

the representative to be sufficiently similar not just in terms of their legal form, but also in terms

of their factual basis and support.” Id. at 598. “Complete factual similarity is not required; just

enough factual similarity so that maintaining the class action is reasonably economical and the

interests of the other class members will be fairly and adequately protected in their absence.” Id.

                   i.   Substantive Due Process

          Although there are common questions with respect to Petitioners’ substantive due process

claims, the Court finds that Petitioners’ claims are not typical of all class members. To remedy

the due process violations, Petitioners seek their and all putative class members release. The Third

Circuit recently explained that such relief requires a finding of irreparable harm, a balancing of the

harms, and an assessment of the public interest; before the Court can make those findings in this

context, the Court must engage in an individualized analysis, looking at “several factors” relevant

to each petitioner, such as “their own unique medical histories, medical risks, healthcare access

needs, detention conditions, and release circumstances.” Hope, 972 F.3d at 331 (emphasis added).

Such relief also requires an assessment of the individual’s “criminal history and risk of flight.” Id.

at 332.




                                                -13-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 14 of 29 PageID: 2654




       In Hope, the Third Circuit reviewed a district court’s decision to release numerous civil

immigration detainees due to conditions of confinement. The Circuit first reviewed the proper

analysis that a court must undertake in deciding an unconstitutional conditions of confinement

claim. Id. at 325–29. The court in Hope also observed that the “‘personal nature of constitutional

rights’ is a ‘cardinal principle[ ] of our constitutional order.’” Id. at 331 (quoting Ferber, 458 U.S.

at 767). The Circuit continued:

               Yet a fundamental problem pervades the District Court’s analysis:
               it treated Petitioners as a unit instead of as individuals with their own
               unique medical histories, medical risks, healthcare access needs,
               detention conditions, and release circumstances. It should have
               assessed all of these factors for each Petitioner to determine
               whether they would suffer more harm in detention than if released.

Id. (emphasis added). The Hope court explained that “release circumstances” required a court to

assess the facility’s conditions of confinement with those of the community to which a detainee

sought to be released, including the prevalence of the virus in the home communities, living

conditions, and access to healthcare. Id. The Circuit continued that a judge must also analyze a

released detainee’s ability to quarantine and assess the potential risk that a detainee “might spread

COVID-19 when released into the public.” Id. at 332. The court in Hope further instructed lower

courts to consider a detainee’s potential harm to the public if released in light of a detainee’s

criminal history. Id. at 332–33.

       In light of this mandated individualized inquiry, the Court finds that typicality is not met.

In fact, the Court is aware of several factual differences amongst the named Petitioners with respect

to their individual medical conditions. While Rizza Jane G.A., Héctor G.M., and Bob L.N. suffer

from some medical condition (D.E. No. 2-1, Declaration of Rizza Jane G.A. (“Rizza Decl.”) ¶¶

27–28; D.E. No. 2-3, Declaration of Héctor G.M. (“Héctor Decl.”) ¶ 16; D.E. No. 54-8,

Declaration of Kate Sugarman, M.D., Regarding Bob L.N. (“Sugarman Decl.”), at 3-4), those



                                                 -14-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 15 of 29 PageID: 2655




conditions range in severity. Héctor G.M. suffers from asthma (Héctor Decl. ¶ 16) and Bob L.N.

suffers from hypertension (Sugarman Decl., at 3–4)—conditions that may place individuals who

contract COVID-19 at an increased risk of dire consequences; meanwhile, Rizza Jane G.A. suffers

from a condition that requires her to avoid certain food (Rizza Decl. ¶¶ 27–28). Moreover, Albert

A.B., Camilo S.H., and Muhamed I.-S. do not allege that they suffer from any medical conditions

at all. These differences require individualized treatment and render maintaining a class not

reasonably economical. See Thakker, 2020 WL 5737507, at *5–6 (typicality not present in case

alleging deprivation of substantive due process where each petitioner suffered from different

medical histories and had different criminal histories).

         For the same reasons, the Court cannot find that Petitioners have met the typicality

requirement to pursue an injunction prohibiting Respondents from accepting new inmates in EDC.

Such an injunction similarly requires a finding of irreparable harm, a balancing of the harms, and

an assessment of the public interest—those findings are necessarily fact-intensive when the alleged

harm is that individuals in EDC may contract COVID-19 and suffer dire consequences. Hope,

972 F.3d at 331 (explaining that “in assessing irreparable harm, the Court should have considered

several factors for each individual”).

         Petitioners do not meet the typicality requirement to advance their substantive due process

claim.

                  ii.   Procedural Due Process

         The Court similarly finds that Petitioners have not met the typicality requirement to

advance their procedural due process claim. That is because not all “aliens” are entitled to more

process under the Due Process Clause than that which the government confers upon them. See

U.S. Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959, 1982–83 (2020).                   In




                                                -15-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 16 of 29 PageID: 2656




Thuraissigiam, the Supreme Court observed that “aliens” detained shortly after entering the

country, and who cannot be said to have effected an entry, are not entitled to more process than

that which the government affords them as a matter of grace. Id. at 1983. Those persons, the

Court said, “ha[ve] only those rights regarding admission that Congress has provided by statute.”

Id.; see also Castro v. U.S. Dep’t of Homeland Sec., 835 F.3d 422, 448 (3d Cir. 2016) (explaining,

pre-Thuraissigiam, that Supreme Court precedent “call[s] into serious question the proposition that

even the slightest entrance into this country triggers constitutional protections that are otherwise

unavailable to the alien outside its borders”); D.A.M. v. Barr, No. 20-1321, 2020 WL 4218003, at

*10 (D.D.C. July 23, 2020) (explaining that, while “aliens” are entitled to substantive due process

during their deportations, not all are entitled to more procedural protections than that which

Congress affords them). Therefore, for some individuals in the putative class, the only process to

which they were entitled to was what ICE gave them—an ex parte consideration whether to release

them. Others who effected an entry into the United States are apparently entitled to more process.

But determining who falls into which camp will require an individualized analysis. Cf. German

Santos v. Warden Pike County Correctional Facility, 965 F.3d 203, 206 (3d Cir. 2020) (finding,

as to a detainee being held pursuant to 8 U.S.C. § 1226(c), that detention for more than two-and-

a-half years was unreasonable so that the petitioner had a due process right to a bond hearing);

Guerrero-Sanchez v. Warden York Cnty. Prison, 905 F.3d 208, 224 (3d Cir. 2018) (“[A]n alien

facing prolonged detention under [8 U.S.C. § 1231(a)(6)] is entitled to a bond hearing before an

immigration judge and is entitled to be released from detention unless the government establishes

that the alien poses a risk of flight or a danger to the community.” (quoting Diouf v. Napolitano,

634 F.3d 1081, 1092 (9th Cir. 2011)).




                                               -16-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 17 of 29 PageID: 2657




       Just as Petitioners differ with respect to their medical and criminal histories, Petitioners

differ with respect to their statuses in the United States. Rizza Jane G.A. entered the United States

in October 2014 through a J-1 work-and-study visa program based in Texas. (Rizza Decl. ¶ 4).

Her program sponsor, however, “subjected [her] to exploitative working conditions that made it

impossible to meet the eligibility requirements to renew [her] visa when the time came.” (Id.).

Thus, it appears she effected an entry in the United States. The same is true of Camilo S.H., who

was arrested by ICE on March 5, 2020, during a home visit, ostensibly conducted far past the

border (D.E. No. 43-19, Form I-213 of Camilo S.H., at 2); and Héctor G.M., who was arrested by

U.S. Border Patrol agents near Tuscan, Arizona (D.E. No. 43-12, Form I-213 of Héctor G.M., at

2). In comparison, Albert A.B. and Bob L.N. were arrested in airports after coming off flights

from foreign countries. (D.E. No. 43-9, Form I-213 of Albert A.B., at 2; D.E. No. 43-16, Form I-

213 of Bob L.N., at 2). The record does not indicate precisely the status of Muhammad I.-S., who,

on November 20, 2018, was apprehended by a U.S. Border Patrol agent in California just one mile

north of the United States border. (D.E. No. 43-20, Form I-213 of Muhammad I.-S., at 2).

       Finally, to the extent Petitioners argue that the wholesale denial of bond hearings to those

detained pursuant to the mandatory detention provisions of 8 U.S.C. §§ 1226(c) and 1231(a)(2)

violates procedural due process, the Court notes that Demore v. Kim, 538 U.S. 510 (2003), upheld

§ 1226(c) as facially constitutional. Id. at 531; Tracey M.S. v. Decker, No. 20-5146, 2020 WL

2316559, at *4 (D.N.J. May 11, 2020). The Court perceives no reason why § 1231(a)(2) would

not also survive such a facial challenge, and Petitioners do not appear to argue it would not. To

the extent Petitioners raise an as-applied challenge to §§ 1226(c) and 1231(a)(2), such a challenge

requires a fact-intensive inquiry into the reasonableness of detention, taking into account the length

of detention coupled with the petitioner’s unique medical conditions and history. See Tracey M.S.,




                                                -17-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 18 of 29 PageID: 2658




2020 WL 2316559, at *7 (“Thus, given the unique procedural posture of Petitioner’s immigration

proceedings, coupled with inevitable immigration court delays and Petitioner’s underlying health

conditions in the shadow of the COVID-19 pandemic, the Court finds that Petitioner’s detention

has become unreasonably prolonged such that due process requires that Petitioner be afforded an

individualized bond hearing before an immigration judge.”).

         Petitioners, therefore, do not meet the typicality requirement to advance their procedural

due process claim.

                 iii.   Accardi

         The Court reaches a different conclusion with respect to Petitioners’ Accardi claim. The

central focus of the Accardi claim is on the conduct of Respondents and whether they are required

follow CDC guidelines but failed to do so. There are additional questions with which the Court

must grapple in order to find that Respondents are violating the Accardi principle, as discussed

below.    But those outstanding questions do not affect the typicality requirement of class

certification because the answer to those questions do not require an individualized analysis of

Petitioners and the putative class members. Although in some instances a claimant must show

prejudice to obtain relief under Accardi, that requirement applies in instances where, unlike here,

a plaintiff is seeking to invalidate some agency action that is being taken against him or her. Leslie,

611 F.3d at 177. The Court is unaware of any instance in which a court has applied that

requirement to a claimant seeking a declaratory judgment. Thus, Petitioners—all of whom were

detained at EDC at least at some point during the period that Respondents were allegedly violating

the Accardi principle—are in sufficiently similar positions to the rest of the class in both legal

form and factual basis to support that claim.




                                                 -18-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 19 of 29 PageID: 2659




            D. Adequate Representation

        Rule 23(a)(4)’s adequacy requirement demands that “the representative parties will fairly

and adequately protect the interests of the class.” The adequacy requirement “serves to uncover

conflicts of interest between named parties and the class they seek to represent.” In re Pet Food

Prods. Liab. Litig., 629 F.3d 333, 343 (3d Cir. 2010) (quoting Amchem Prods., Inc. v.

Windsor, 521 U.S. 591, 625 (1997)). In assessing this requirement, a court should determine

(i) whether “the putative named plaintiff has the ability and the incentive to represent the claims

of the class vigorously,” and (ii) whether “there is [a] conflict between the individual’s claims and

those asserted on behalf of the class.” In re Cmty. Bank of N. Va., 622 F.3d 275, 291 (3d Cir.

2010), as amended (Oct. 20, 2010) (quoting Hassine v. Jeffes, 846 F.2d 169, 179 (3d Cir. 1988)).

The proposed class representatives cannot have divergent interests from the putative class

members, and there can be no conflicts of interest. Id. “There are clear similarities between the

components of the typicality inquiry relating to the absence of unique defenses and alignment of

interests . . . .” In re Schering Plough Corp. ERISA Litig., 589 F.3d at 602. “Because of the

similarity of [the typicality and adequacy] inquiries, certain questions—like whether a unique

defense should defeat class certification—are relevant under both.” Id. (quoting Beck v. Maximus,

Inc., 457 F.3d 291, 296 (3d Cir. 2006)).

        For the same reasons the Court cannot find typicality with respect to the substantive and

procedural due process claims, the Court cannot find that Petitioners are adequate class

representatives for those claims. That is because some of the Petitioners will be subject to different

defenses than many of the putative class members and may want to rely on different legal theories

to obtain relief.




                                                -19-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 20 of 29 PageID: 2660




       However, the Court does not reach the same conclusion as to the Accardi claim. That

claim, as noted, will not depend on any material factual differences between Petitioners and the

putative class members. Respondents do not argue otherwise.

       Instead, Respondents argue that, because Rizza Jane G.A., Albert A.B., and Héctor G.M.

have been released from custody, they are inadequate class representatives because they lack an

interest in vigorously litigating this case. (Opp. to Class Cert. at 24). But Petitioners provide a

supplemental affidavit of Rizza Jane G.A. indicating that she still wishes to litigate this case as a

class representative on behalf of the putative class despite her release from detention. (D.E. No.

40-4, Supplemental Declaration of Rizza Jane G.A. ¶ 2). And the initial affidavits of each of the

proposed class representatives, including those who were released from EDC, indicate that they

have motivations to represent the putative class beyond their own individual interests in securing

their release and asserting their individual rights. (Rizza Decl. ¶¶ 33 & 40; D.E. No. 2-2,

Declaration of Albert A.B. ¶¶ 22 & 29; D.E. No. 2-3, Héctor Decl. ¶¶ 28 & 35; D.E. No. 2-4,

Declaration of Bob L.N. ¶¶ 28 & 35; D.E. No. 35-1, Declaration of Camilo S.H. ¶¶ 34 & 41; D.E.

No. 35-2, Declaration of Muhammad I.-S. ¶¶ 29 & 36). The Court perceives no issue with

Petitioners’ incentive and motivation to vigorously litigate this matter. Nor does the Court

perceive there will be any conflict between Petitioners and the putative class members as they

pursue the Accardi claim.

       Similarly, Respondents argue that Rizza Jane G.A., Albert A.B., and Héctor G.M. cannot

serve as class representatives because their claims are moot as they have been released from

detention. (Opp. to Class Cert. at 24). The Court disagrees. For starters, at least two of Petitioners

have live claims, and “in most cases as long as one of the representatives is adequate, the adequacy

of representation requirement is met.” Grasty v. Amalgamated Clothing & Textile Workers Union,




                                                -20-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 21 of 29 PageID: 2661




AFL-CIO, CLC, 828 F.2d 123, 128 (3d Cir. 1987). Moreover, a common exception to class-action

mootness is the “relation-back doctrine,” which holds that a ruling on class certification relates

back to the date that the class plaintiffs filed their motion for class certification. See Lusardi v.

Xerox Corp., 975 F.2d 964, 976 (3d Cir. 1992). The Third Circuit has applied the “relation-back

doctrine [to] successive, substantially similar motions to certify.” Gayle, 838 F.3d at 307. Here,

each member of the class had a live individual claim at the time they filed their initial motion for

class certification on May 15, 2020. Although the Court is now deciding Petitioners’ amended

motion for class certification, which was filed on May 29, 2020, after the three individuals listed

above were released from detention, the initial and amended motions are substantially similar.

They differ only in that the amended motion for class certification “incorporate[d] facts pertaining

to the new named Plaintiffs, [Camilo S.H. and Muhammad I.-S.], as well as the declaration of class

counsel, Michael P. Daly.” (D.E. No. 36-1, Notice of Amended Motion for Class Certification, at

2). Thus, the Court finds that the relation-back exception to class action mootness applies and that

Petitioners are adequate class representatives to advance the Accardi claim.

           E. Rule 23(b)(2)

       For a class to be certified under Rule 23(b)(2), “the party opposing the class [must have]

acted or refused to [have] act[ed] on grounds that apply generally to the class, so that final

injunctive relief or corresponding declaratory relief is appropriate respecting the class as a whole.”

The purpose of Rule 23(b)(2) is to “remedy[] systemic violations of basic rights of large and often

amorphous classes.”     Baby Neal, 43 F.3d at 64.         “While 23(b)(2) class actions have no

predominance or superiority requirements, it is well established that the class claims must be

cohesive.” Barnes v. Am. Tobacco Co., 161 F.3d 127, 143 (3d Cir. 1998). Cohesiveness means

that the class’s claims are common and will not require individual proof from each class member




                                                -21-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 22 of 29 PageID: 2662




to establish a violation of the law. See Gates v. Rohm & Haas Co., 655 F.3d 255, 264 (3d Cir.

2011). “Rule 23(b)(2) applies only when a single injunction or declaratory judgment would

provide relief to each member of the class. It does not authorize class certification when each

individual class member would be entitled to a different injunction or declaratory judgment against

the defendant.” Dukes, 564 U.S. at 360. “The key to the (b)(2) class is the indivisible nature of

the injunctive or declaratory remedy warranted—the notion that the conduct is such that it can be

enjoined or declared unlawful only as to all of the class members or as to none of them.” Id.

(internal quotation marks omitted).

       Again, Petitioners’ substantive and procedural due process claims are not cohesive and do

not meet the requirements of Rule 23(b)(2). Before granting relief, the Court must engage in an

individualized analysis of each class member. The Court cannot release individuals into the

general population without knowing their criminal histories, without knowing their release plan,

and without knowing their medical histories. Hope, 972 F.3d at 331–32. Nor can the Court enjoin

Respondents from permitting new inmates in EDC because such an injunction also requires

individualized fact-finding. Finally, the Court cannot order bond hearings for each class member

without knowing whether such persons effected an entry into the United States and are thus entitled

to procedural due process, or without knowing their particular medical conditions, which the Court

needs in order to assess whether the application of the mandatory detention provisions is

unreasonable. “[I]ndividual issues pervade this case,” and “it would be unjust to bind absent class

members to a decision that may not consider their personal circumstances.” Thakker, 2020 WL

5737507, at *10

       The same is not true of the Accardi claim. To obtain a declaration that Respondents are

violating the Accardi principle, Petitioners will not have to submit individual proof. Petitioners’




                                               -22-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 23 of 29 PageID: 2663




Accardi claim rests on Respondents’ alleged failure to follow binding CDC guidelines and not on

the particular situation of any individual class member. If Respondents are violating the Accardi

principle against one, they are violating the Accardi principle against all. If not against one, then

none. And an order declaring such a violation would apply generally and equally benefit the class. 8

              F. Rule 23(g)

         Rule 23(g) requires the Court to appoint class counsel, and it requires the Court to consider

                  (i) the work counsel has done in identifying or investigating
                  potential claims in the action;
                  (ii) counsel’s experience in handling class actions, other complex
                  litigation, and the types of claims asserted in the action;
                  (iii) counsel’s knowledge of the applicable law; and
                  (iv) the resources that counsel will commit to representing the class.

Fed. R. Civ. P. 23(g)(A)(i)–(iv). Respondents do not challenge the adequacy of putative class

counsel—Lauren Major, Alina Das, Leila Kang, and Michael P. Daly. And the Court finds that

counsel have put in considerable work in identifying and investigating potential claims, have

extensive experience in immigration law, constitutional law, and complex litigation, and have the

necessary resources to litigate this class action. (See D.E. Nos. 2-20, Declaration of Lauren Major,

American Friends Service Committee; 2-21, Declaration of Alina Das, NYU School of Law

Immigrant Rights Clinic; 2-22, Declaration of Leila Kang, Immigrant Defense Project; & 17-1,




8
         In Jennings, 138 S. Ct. 830, the Supreme Court raised the question whether declaratory relief, without
injunctive relief, could sustain a Rule 23(b)(2) class on its own. Id. at 851 (emphasizing that Rule 23(b)(2) refers to
“injunctive relief or corresponding declaratory relief”). The Third Circuit does not appear to have addressed this
question. The Court does not perceive it to present an issue for this class. Rule 23(b)(2) “does not require that both
forms of relief be sought and a class action seeking solely declaratory relief may be certified under subdivision (b)(2).”
7AA Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure, Civil 3D § 1175 (2008);
accord Bond v. Liberty Ins. Corp., No. 15-4236, 2017 WL 1628956, at *8 (W.D. Mo. May 1, 2017); In re United
Artists Theatre Co., 410 B.R. 385, 396 n.5 (Bankr. D. Del. 2009). As Justice Breyer accurately pointed out dissenting
in Jennings, “the Advisory Committee says that declaratory relief can fall within the Rule’s term ‘corresponding’ if it
‘serves as a basis for later injunctive relief.’” Id. at 876 (Breyer, J., dissenting) (quoting Notes on Rule 23(b)(2)–1966
Amendment, 28 U.S.C. App., p. 812). The Court has no reason to believe that a declaration that Respondents are
violating the Accardi principle could not later be used by an individual class member in an effort to obtain injunctive
relief.


                                                          -23-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 24 of 29 PageID: 2664




Declaration of Michael P. Daly, Faegre Drinker). As such, the Court finds that Petitioners’ counsel

are more than adequate and meet the requirements of Rule 23(g).

        In sum, the Court will certify the putative class only to advance the Accardi claim. The

class will consist of

                 All individuals who, between commencement of this action and the
                 entry of final judgment, are or have been held in civil immigration
                 detention at EDC.

The Court appoints Petitioners Rizza Jane G.A., Albert A.B., Héctor G.M., Bob L.N., Camilo S.H.,

and Muhamed I.-S. as class representatives, and appoints Lauren Major, Alina Das, Leila Kang,

and Michael P. Daly as class counsel.

IV.     Merits

        Ordinarily in a habeas action such as this one, the Court would assess the merits of

Petitioners’ class claim and their remaining individual claims. But it cannot do so here for several

reasons. Their remaining class claim—the Accardi claim—received little attention in the briefing,

and the Court needs additional information from the parties on several key issues before it can

reach a sound determination.

        First, little briefing has been dedicated to the question whether the 2011 PBNDS creates a

binding norm on contract detention centers such that EDC must follow CDC guidelines. The basis

of Petitioners’ claim is that Warden Rodriguez attested that “EDC is required to comply with the

[2011 PBNDS],” (Reply ISO Petition and P.I. at 19 (citing Rodriguez Decl. ¶ 11)), and a single

sentence in the 400-page 2011 PBNDS that says that “[CDC] guidelines for the prevention and

control of infectious and communicable diseases shall be followed” (P.I. at 32 (citing 2011

PBNDS § 4.3(II)(10)) (emphasis added)). Whether those two statements are sufficient to create a

binding norm on contract detention centers is unclear. Courts have reached varying conclusions




                                                -24-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 25 of 29 PageID: 2665




on the question whether the 2011 PBNDS can give rise to an Accardi claim, but without grappling

with the precise issue here—whether the 2011 PBNDS creates a binding norm on the agency.

Compare A.S.M. v. Warden, Stewart Cnty. Det. Ctr., No. 20-62, 2020 WL 2988307, at *8 (M.D.

Ga. June 3, 2020) (“But the mere voluntary decision to try to operate its detention facilities

consistent with the best available practices, as evidenced by the CDC Guidance, does not subject

Respondents to an Accardi conditions of confinement claim.”), with Gayle v. Meade, No. 20-

21553, 2020 WL 2086482, at *6 (S.D. Fla. Apr. 30, 2020), ord. clarified, No. 20-21553, 2020 WL

2203576 (S.D. Fla. May 2, 2020) (“It is abundantly clear that ICE is required to comply with

CDC’s guidelines pursuant to its own regulations and policy statements.”), and Torres v. U.S.

Dep’t of Homeland Sec., 411 F. Supp. 3d 1036, 1068 (C.D. Cal. 2019) (applying Accardi to failure

to enforce the 2011 PBNDS), and Innovation Law Lab v. Nielsen, 342 F. Supp. 3d 1067, 1079 (D.

Or. 2018) (holding that the plaintiffs demonstrated a likelihood of success on their APA claim that

defendants failed to follow the 2011 PBNDS). The Court could not find Supreme Court or Third

Circuit precedent indicating what exactly a “binding norm” is or how a court should analyze

whether agency guidance creates such. The D.C. Circuit appears to call for a rather rigorous

analysis:

               In determining whether an agency’s statements constitute “binding
               norms,” we traditionally look to the present effect of the agency’s
               pronouncements. Statements that are merely prospective, imposing
               no rights or obligations on the respective parties, will not be treated
               as binding norms. American Bus Ass’n v. U.S., 627 F.2d 525, 529
               (D.C. Cir. 1980). We also examine whether the agency’s statements
               leave the agency free to exercise its discretion. Pronouncements that
               impose no significant restraints on the agency’s discretion are not
               regarded as binding norms. As a general rule, an agency
               pronouncement is transformed into a binding norm if so intended by
               the agency. Doe v. Hampton, 566 F.2d 265, 281–82 (D.C. Cir.
               1977), and agency intent, in turn, is “ascertained by an examination
               of the statement’s language, the context, and any available extrinsic
               evidence.” Id. at 281.



                                                -25-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 26 of 29 PageID: 2666




Padula v. Webster, 822 F.2d 97, 100 (D.C. Cir. 1987).

       Second, little has been dedicated to the question of whether EDC is not, in fact, compliant

with CDC guidelines. As Respondents point out, CDC guidelines appear to build in some

flexibility for detention centers. (Opp. to Petition and P.I. at 40). But it is not clear whether

conditions at EDC have transcended the apparent discretion granted by CDC guidelines, and it is

not the Court’s responsibility to comb the record to find evidence supporting the parties’ possible

positions. See Doeblers’ Pa. Hybrids, Inc. v. Doebler, 442 F.3d 812, 820 n.8 (3d Cir. 2006), as

amended (May 5, 2006).

       Third, while Petitioners have couched the Accardi claim in due process, neither party has

addressed whether Petitioners have made, or need to make, the threshold showing ordinarily

required for a such a claim, that is, a deprivation of a constitutionally protected liberty or property

interest. See Sandin v. Conner, 515 U.S. 472, 478 (1995). It could be that they need not do so,

and that Accardi is sui generis for that reason. But if so, the Court still needs to understand the

reasoning in support of such a position. But see United States v. Caceres, 440 U.S. 741, 749 (1979)

(“A court’s duty to enforce an agency regulation is most evident when compliance with the

regulation is mandated by the Constitution or federal law.”); id. at 752–53 (“Nor is this a case in

which the Due Process Clause is implicated because an individual has reasonably relied on agency

regulations promulgated for his guidance or benefit and has suffered substantially because of their

violation by the agency.”).

       Fourth, it is unclear whether this claim is more appropriately one under the Administrative

Procedure Act (“APA”). While the parties agree that the Accardi principle is based on due process,

case law is not as clear. See id. at 754 (“[S]ome of our most important decisions holding agencies

bound by their regulations have been in cases originally brought under the APA.”); Bd. of Curators



                                                 -26-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 27 of 29 PageID: 2667




of the Univ. of Mo. v. Horowitz, 435 U.S. 78, 92 n.6 (1978) (declining to apply the Accardi

principle to the States); United States v. Nixon, 418 U.S. 683, 695 (1974) (applying the Accardi

principle to order President Nixon to comply with the subpoena of the Special Prosecutor to turn

over his secret tapes); compare Marshall v. Lansing, 839 F.2d 933, 943 (3d Cir. 1988)

(“[P]rinciples of due process require an agency to follow its own regulations, which have the force

of law.”), with Lojeski v. Boandl, 788 F.2d 196, 199 (3d Cir. 1986) (“The[ Accardi] cases provide

ample guidance to courts asked to reverse ‘tainted’ agency actions, but do not enunciate

constitutional principles to take the courts beyond the realm of administrative law.”). If this matter

is more appropriately couched in terms of the APA, then it is also unclear whether there is a

reviewable “final agency action,” 5 U.S.C. § 704, and whether such is even reviewable under

§ 2241.

       Fifth, it is unclear whether, and to what extent, Accardi applies to substantive regulations.

Respondents argue that it does not. (See Opp. to Amend. Habeas Pet. at 37–38). And at least one

court has adopted that view. See C.G.B. v. Wolf, No. 20-1072, 2020 WL 2935111, at *34 (D.D.C.

June 2, 2020) (rejecting Accardi claim based on failure to implement CDC guidelines in ICE

detention center because “agency regulations do not create substantive due process rights”).

Although Petitioners have not offered a persuasive reason why Respondents are incorrect,

Respondents’ argument seems to ignore Arizona Grocery Co. v. Atchison, T. & S. F. Ry. Co., 284

U.S. 370 (1932), a case where the Supreme Court applied the Accardi principle (before it was

called the Accardi principle) to a substantive regulation. Id. at 386, 389. Although “all subsequent

decisions of the Supreme Court that reference the Accardi principle . . . involve[d] procedural as

opposed to substantive regulations,” Thomas W. Merrill, The Accardi Principle, 74 Geo. Wash.

L. Rev. 569, 577 (2006), the Supreme Court has never overturned Arizona Grocery, so the Court




                                                -27-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 28 of 29 PageID: 2668




cannot ignore it, see State Oil Co. v. Khan, 522 U.S. 3, 20 (1997) (“The Court of Appeals was

correct in applying that principle despite disagreement with Albrecht[ v. Herald Co., 390 U.S. 145

(1968)], for it is this Court’s prerogative alone to overrule one of its precedents.”); Rodriguez de

Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989) (“If a precedent of this Court has

direct application in a case, yet appears to rest on reasons rejected in some other line of decisions,

the Court of Appeals should follow the case which directly controls, leaving to this Court the

prerogative of overruling its own decisions.”). Thus, a key question here is whether, and to what

extent, Arizona Grocery applies in this case.

           Sixth and finally, there might be reason for the Court not to hold Respondents to strict

adherence to CDC guidelines during the ongoing COVID-19 pandemic. For example, in Caceres,

440 U.S. 741, the Supreme Court expressed concern for mandating strict adherence to an IRS

manual requiring its agents to obtain approval from the Department Justice prior to tape recording

suspects: “[S]ince the content, and indeed the existence, of the regulations would remain within

the Executive’s sole authority, the result might well be fewer and less protective regulations.” Id.

at 756. “In the long run,” the Court said, “it is far better to have rules like those contained in the

IRS Manual, and to tolerate occasional erroneous administration of the kind displayed by this

record, than either to have no rules except those mandated by statute, or to have them framed in a

mere precatory form.” Id. If ICE made CDC guidelines binding on contract detention centers

through the 2011 PBNDS, then that was an apparently voluntary decision that ICE could arguably

retract.

           In light of these issues, supplemental briefing is necessary with respect to Petitioners’

Accardi claim.




                                                 -28-
 Case 2:20-cv-05922-ES Document 79 Filed 11/23/20 Page 29 of 29 PageID: 2669




       As to Petitioner’s individual claims, those claims, too, were not sufficiently briefed.

Although Petitioners formally asked for individual relief, they did not pursue their due process

claims with the requisite degree of individuality, a requirement that was outlined above. Notably,

after Petitioners added two class representatives to this case, they did not amend their briefing to

advance those class representatives’ individual interests.      Significantly, one of those class

representatives—Muhammad I.-S.—is one of the two individuals who, the Court can say with

confidence, continues to have a live claim. If Petitioners wish to advance their due process claims

as individuals, they must file their petitions separately per Chief Judge Wolfson’s Standing Order

2020-10. (See D.E. No. 6). Although the Court previously said it would handle this matter for all

purposes (D.E. No. 13), the Court’s decision denying class certification of Petitioners’ substantive

and procedural due process claims changes the landscape. The Court therefore denies Petitioners’

motion for individual preliminary injunctive relief and individual habeas corpus relief without

prejudice to file for such relief consistent with Chief Judge Wolfson’s Standing Order 2020-10.

 V.    Conclusion

       Based on the foregoing, Petitioners’ motion for class certification is GRANTED IN PART

and DENIED IN PART, and their amended habeas petition and motion for a preliminary injunction

are DENIED IN PART without prejudice to the individual Petitioners to file separate habeas

petitions to advance their due process claims. The Court orders the parties to file supplemental

briefing addressing the issues discussed above. An appropriate Order accompanies this Opinion.




Dated: November 23, 2020                              /s/Esther Salas
                                                      Esther Salas, U.S.D.J.




                                               -29-
